Citation Nr: 1035068	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  96-34 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for osteoarthritis.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to June 1976 
and subsequent periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) with the Army National Guard 
through February 1992.  The nature of the Veteran's service will 
be discussed further during the course of this decision.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
Jurisdiction over this case was subsequently transferred to the 
RO in Columbia, South Carolina, and that office forwarded the 
appeal to the Board.  The Board remanded the claim in July 2004 
for a Travel Board hearing, which took place before the 
undersigned Acting Veterans Law Judge in March 2005.  The Board 
again remanded the claim in November 2005 for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  

After the development requested by the November 2005 remand was 
completed, the appeal was returned to the Board.  In October 
2006, the Board denied the Veteran's claim.  The Veteran appealed 
this denial to the United States Court of Appeals for Veterans 
Claims (Court).  

In a May 2008 Order, the Court remanded the Veteran's appeal to 
the Board for action consistent with a May 2008 Joint Motion for 
Remand.  The appeal was returned to the Board and in October 
2008, it remanded the claim for additional development consistent 
with the May 2008 Joint Motion.  This development has been 
completed, and the appeal has been returned to the Board for 
further review.  


FINDING OF FACT

The Veteran has not submitted evidence indicating that he 
incurred or aggravated his osteoarthritis during a period of 
ACDUTRA or INACDUTRA during his National Guard service and the 
preponderance of the evidence reflects that his current 
osteoarthritis is not otherwise related to his ACDUTRA, 
INACDUTRA, or Army service.


CONCLUSION OF LAW

Osteoarthritis was not incurred in or aggravated by the Veteran's 
Army service or periods of ACDUTRA or INACDUTRA during his 
subsequent National Guard service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 
1110, 1131, 5103, 5103A, 5107(a),(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(1), 3.309(a) (2009)


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002), and its implementing regulations define 
the obligations of VA with respect to its duties to notify and 
assist claimants.  The VCAA applies to claims such as the 
Veteran's August 1993 claim here that were filed prior to its 
effective date but were finally decided thereafter.  VAOPGCPREC 
7-2003 (Nov. 19, 2003).  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed both the timing and content 
of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Here, the RO 
did not and could not have provided VCAA notice prior to its 
initial June 1994 adjudication of the claim since the passage of 
the VCAA had not occurred at the time the Veteran submitted his 
claim.  However, this timing problem was cured by the Board's 
November 2005 remand for VCAA notification followed by the 
Appeals Management Center's (AMC's) December 2005 VCAA letter and 
readjudication of the claim in a July 2006 supplemental statement 
of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-
377 (2006).

The Court in Pelegrini also held that VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
VCAA notification need not be contained in a single communication 
and the law and regulations are silent as to the format to be 
used.  Mayfield, 444 F.3d at 1333.

The Board notes that 38 C.F.R. 3.159 has been amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  

VA's December 2005 VCAA letter met the VCAA's requirements 
regarding the content of notification.  In it, VA told the 
Veteran it was working on his claim for service connection for 
osteoarthritis and, in an attachment entitled, "What the Evidence 
Must Show," accurately explained how to establish entitlement to 
service connection.  In addition, VA listed the types of evidence 
that the Veteran could submit and, in an attachment entitled, 
"How You Can Help and How VA Can Help You," explained the 
respective responsibilities of VA and the Veteran in obtaining 
additional Federal and non-Federal evidence.  VA thus complied 
with all of the elements of the VCAA's content of notice 
requirement.

In addition, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), held that the VCAA notice requirements apply to all five 
elements of a service connection claim, i.e., (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability, and that VCAA notice 
must be provided regarding each of these elements.  Id. at 484, 
486, 488.  VA provided information regarding disability ratings 
and effective dates in a March 2006 letter and at the conclusion 
of its July 2006 supplemental statement of the case and, in any 
event, the Board will deny the claim herein, so there is no 
disability rating or effective date to assign, rendering the 
issue moot.

Moreover, VA has obtained all identified medical records and 
there is no indication that any other records exist that should 
be requested, or that any pertinent evidence was not received.  
The Veteran's service treatment records from his period of active 
duty service are missing, and an April 2010 Finding on the 
Unavailability of Service Treatment Records, VA has outlined the 
steps taken to obtain these records and determined that 
additional attempts would be futile in compliance with 38 C.F.R. 
§ 3.159(c)(2).  All pertinent VA and private treatment records 
have been obtained.  

As for the development suggested in the May 2008 Joint Motion, 
the Veteran was contacted by letter in January 2009 and invited 
to submit evidence in support of his contention that his service 
with the National Guard constituted full-time active duty in the 
Armed Forces.  In response, the Veteran wrote that his NGB Form 
23 showed over seven years of Title 10 active duty.  

The Veteran was afforded a VA examination in connection with his 
claim in March 2009.  After a review of the claims folder, the 
examiner expressed opinions as to the etiology of the claimed 
disabilities in April 2009.  The Board finds that this 
examination report is adequate because the examiner clearly 
reviewed the evidence of record and provided an opinion with a 
rationale, as requested in the Board's October 2008 remand.  The 
examination was provided due to the allegations by the Veteran 
and the Secretary of VA that November 1993 and April 1997 VA 
examinations were inadequate.  

As there is no indication of any available outstanding records in 
this case, the Board concludes that the duty to assist has been 
met.  Therefore, under these circumstances, no further 
development is required to comply with the VCAA or the 
implementing regulations, and the Board will proceed to 
adjudicate the Veteran's claim.

Service Connection

The Veteran contends that he has developed arthritis throughout 
his body but especially of the shoulders, hips, and knees as a 
result of military service.  For the most part, the Veteran 
contends that his disabilities developed as a result of physical 
training he was required to do in order to remain in the National 
Guard, including running, push-ups, and sit-ups.  He further 
contends that he injured his right shoulder during service but he 
did not experience further problems with it until the late 1980s.  
The Veteran argues that although he was in the National Guard, he 
had long periods of active service including service under Title 
10 that was the equivalent of full-time active duty.  He 
therefore believes that he is entitled to service connection for 
his claimed disabilities in the same manner as if he had been in 
the regular Armed Forces.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) competent 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent evidence of 
a nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494-95 (lay person may provide eyewitness account 
of medical symptoms).  

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, then 
it is presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

The definition of the term "active military, naval, or air 
service," includes active duty, any period of ACDUTRA during 
which a veteran was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of INACDUTRA 
during which a veteran was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24)(A),(B), 
(C).  The Veteran's primary argument is that his arthritis was 
incurred during ACDUTRA.  He must therefore provide evidence that 
he became disabled during a period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty 
therein.  Harris v. West, 13 Vet. App. 509 (2000).  See also 
38 U.S.C.A. § 5107(a) (West 2002) ("Except as otherwise provided 
by law, a claimant has the responsibility to present and support 
a claim for benefits under laws administered by the Secretary").  
As will be discussed below, the Veteran has not provided such 
evidence.

At the Travel Board hearing, when asked to "[e]xplain and discuss 
what happened and how it happened, and when it happened," the 
Veteran replied that he was "not sure exactly," but "started 
developing pain and swelling in the joints, first manifested 
during the late 1980s" (p. 5).  The Veteran's previous 
representative argued in the September 2006 written brief 
presentation that during ACDUTRA the Veteran was diagnosed by 
National Guard doctors with osteoarthritis, therefore entitling 
him to service connection for this disorder (p. 3).  The Veteran 
and his representative also argued that his National Guard 
service was pursuant to Title 10 of the United States Code rather 
than Title 32, that this indicated he had substantial ACDUTRA, 
and that this required further evidence as to the precise amount 
of timing of his ACDUTRA (Hearing transcript, p. pp. 5-6; Written 
Brief Presentation, pp. 2-3).  These arguments must be rejected 
for the following reasons.

The National Personnel Records Center (NPRC) provided sufficient 
documentation in its April 1997 response to VA's March 1997 
request to "verify service and provide breakdown of all periods 
of active duty, active duty for training, and inactive duty for 
training between 1971 and 1992."  Additional records of the 
Veteran's service were received in 2009, many of which were 
duplicative of the records already in the claims folder.  The 
records include a document entitled, "Army National Guard 
Retirement Credits Record."  This is the NBG Form 23 referenced 
by the Veteran in his April 2010 letter.  This document lists all 
of the Veteran's National Guard service from May 1976 to July 
1987, including the precise dates of his ACDUTRA and INACDUTRA 
and the number of retirement points that he was awarded for such 
service.  

There are also additional Army National Guard Retirement Points 
Statement Supplemental Detailed Reports that list the Veteran's 
active duty, ACDUTRA, and full-time training for subsequent 
periods.  These documents show that there are, as the Veteran 
argues, period of ACDUTRA during which he was diagnosed with 
osteoarthritis.  For example, there is an August 1989 radiologic 
consultation request/report that indicates that x- ray review 
showed modest degenerative arthritis of the knees, and a 
Supplemental Detailed Report indicates that the veteran was in 
fact on ACDUTRA from August 19, 1989 to August 26, 1989.  

In addition, the Veteran's February 1992 National Guard 
retirement examination diagnosed degenerative osteoarthritis of 
the upper and lower extremities and the spine/other 
musculoskeletal.  However, that there was osteoarthritis 
coincident with ACDUTRA does not establish entitlement to service 
connection; rather, the above-cited case law reflects that there 
must be evidence that the Veteran's current arthritis began in or 
was incurred during a period of ACDUTRA.  The Veteran has not 
shown such fact and has even stated that he cannot give a precise 
date of such incurrence.  In the absence of this information, the 
Veteran has not met his responsibility of supporting his service 
connection claim.

In regard to the Veteran's contention that his National Guard 
duty was full time under Title 10 and therefore qualifies him for 
benefits under the same laws and standards as active duty 
personnel, in Allen v. Nicholson, 21 Vet. App. 54 (2007), the 
Court noted that the Army National Guard is only a reserve 
component "while in the service of the United States."  See 10 
U.S.C.A. § 10106.  Section 12401 of title 10 of the U.S. Code 
provides that "members of the Army National Guard of the United 
States and the Air National Guard of the United States are not in 
active Federal service except when ordered thereto under law."  
10 U.S.C.A. § 12401.  Thus, a member of the National Guard holds 
a status as a member of the federal military or the state 
militia, but never both at once.  See Perpich v. Department of 
Defense, 496 U.S. 334 (1990) ("[National Guard members] now must 
keep three hats in their closets--a civilian hat, a state militia 
hat, and an army hat-only one of which is worn at any particular 
time.").  In Perpich, the Supreme Court discussed the dual scheme 
of the state and federal National Guard systems and stated:

Since 1933 all persons who have enlisted in a 
state National Guard unit have simultaneously 
enlisted in the National Guard of the United 
States.  In the latter capacity they became a 
part of the Enlisted Reserve Corps of the Army, 
but unless and until ordered to active duty in 
the Army, they retain their status as members of 
a separate state Guard unit.

Id. at 345. 

The U.S. Court of Appeals for the Federal Circuit interpreted 
Perpich to stand for the proposition that "members of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United States 
[and that a]t all other times, National Guard members serve 
solely as members of the State militia under the command of a 
state governor."  Clark v. United States, 322 F.3d 1358, 1366 
(Fed. Cir. 2003).

Pursuant to 38 C.F.R. § 3.6(c)(3), Federal active duty for 
training includes full-time duty performed by members of the 
National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 503, 
504, or 505.  See 38 C.F.R. § 3.6(c)(3); see also 32 U.S.C.A. 
§§ 316 (President can detail National Guardsmen to train 
civilians at rifle ranges); 502 (requiring drills and field 
exercises for National Guardsmen); 503 (requiring participation 
in field exercises in both field and coast- defense instruction); 
504 (allowing National Guardsmen to participate in schools and 
small arms competitions); 505 (allowing National Guardsmen to 
attend military schools); 10 U.S.C.A. § 2101 et seq. (creating 
and allowing the President to deploy Senior Reserve Officers' 
Training Corps) (West 2002).  In the instant case, the record 
bears no indication that the Veteran was ever was formally called 
into military service of the United States during any service in 
the reserve component of the Army National Guard of Georgia.  The 
Board again notes that the Veteran was invited to submit 
documentation of such service, but he did not do so.  

The Board also notes that the Army National Guard Annual 
statements do not support the Veteran's argument that the nature 
of his National Guard service indicated that he performed an 
unusually large amount of ACDUTRA or active service during his 
years in the National Guard.  Those documents reflect that 
between 1971 and 1976, the years in which the Veteran was on 
active duty in the Army, he was credited with active duty points 
in the range of 365, but thereafter his active duty points were 
within the range of someone performing limited ACDUTRA, with 
active duty points ranging from 7 to 80.

In addition, the competent medical evidence against a finding of 
a relationship between the Veteran's arthritis and either active 
duty or ACDUTRA outweighs the medical evidence in support of the 
Veteran's claim.  

The evidence in support of the Veteran's claim is a May 2005 
letter from Dr. H.D. that indicates recent x-rays and examination 
are consistent with bilateral knee chondromalacia and "very early 
osteoarthritis" of the right shoulder, left hip, and both knees.  
He did not, however, relate this disorder to any period of active 
service, ACDUTRA, or INACDUTRA, but, rather, stated only that the 
Veteran had had pain in these joints since mid-1980 and that, "It 
is my understanding that he participated in a great deal of high 
impact exercise during his military service."  

A September 2006 letter from Dr. H.D. contains the same 
diagnoses, and adds that a review of medical diagnoses from the 
late 1980s indicates that these problems originated at that time, 
a period when he was in military service.  He added that high 
impact exercise contributed to the Veteran's conditions, and 
added that it was his understanding that such exercise was a 
requirement of the Veteran's military duty.  This letter is of 
more probative value than the May 2005 letter in that it relates 
the Veteran's arthritis to exercise performed in conjunction with 
his military duties, but again fails to relate it to any specific 
period of active duty, ACDUTRA, or INACDUTRA.  

On the other hand, the VA examiners have not found a relationship 
between any form of military service and the Veteran's current 
disabilities.  For example, the November 1993 VA examination 
diagnosed only arthralgia and chondromalacia patellae of the 
knees, and noted x-rays of the knees, hips, and shoulder were 
essentially normal.  In addition, the April 1997 VA examination 
found "no abnormalities whatsoever," and the examiner opined that 
the Veteran's expressions of pain during the examination were an 
"embellishment of the actual abnormality."  X-rays at that time 
of the knees were normal, the right shoulder showed mild 
irregularity and sclerosis, and the hips showed maintenance of 
joint spaces with minimal subarticular sclerosis, but mild right 
shoulder DJD and early DJD of both hips were diagnosed.  Thus, 
these VA examinations and x-rays either indicate that the Veteran 
did not have osteoarthritis in the years following his retirement 
from the National Guard, or do not relate his osteoarthritis to a 
particular period of ACDUTRA or INACDUTRA during his National 
Guard service.

More importantly, in response to the May 2008 Joint Motion, the 
Veteran was afforded an additional VA examination of the joints 
in March 2009.  The examiner reviewed the claims folder and 
offered opinions regarding the etiology of the Veteran's 
disabilities both in the examination report and in an April 2009 
addendum.  The impression was of osteoarthritis in multiple 
joints.  X-ray studies showed minimal left glenohumeral and mild 
to moderate bilateral acromioclavicular joint arthropathy; normal 
elbows; marked osteoarthritic changes of the thumbs; marked 
degenerative disc disease; normal hips; and normal knees.  The 
examiner opined that as there was no indication of any problems 
with the Veteran's joints during active service, none of his 
current disabilities had their onset during his active duty years 
of 1971 to 1976.  

In regard to the ACDUTRA and INACDUTRA performed with the 
National Guard between 1976 to 1992, the examiner stated that the 
fact that by the Veteran's own report he was on active duty for 
approximately 25 percent of the time in this period as opposed to 
off duty for 75 percent of the time, it was less likely than not 
that the current osteoarthritis developed as a result of active 
duty for training from 1976 to 1992.  

The Board finds that the March 2009 and April 2009 opinions are 
of more probative value than the opinions of Dr. H.D. because the 
VA examiner acknowledged the Veteran's complaints regarding the 
physical testing in the National Guard, but also noted that the 
majority of the Veteran's time during this period was not on 
active duty and then attempts to weigh the effects of both active 
duty and time not on active duty, which was not acknowledged by 
Dr. H.D.  Instead, Dr. H.D. noted that the onset of the Veteran's 
disability in the late 1980s was during a time of military 
service, which appears to inaccurately assume that the Veteran 
was on active duty through the late 1980s.  

The Board notes that the portion of the April 2009 examiner's 
opinion that addressed the etiology of the right shoulder 
disability noted the Veteran's report of an injury during active 
service in 1972 or 1973, but found that as there was no 
documentation of this in the service treatment records, it 
remained his opinion that none of the current joint problems had 
their onset in service.  

At this point, the Board acknowledges that the Veteran's service 
treatment records are not available.  Furthermore, the Veteran is 
competent to report an injury to his right shoulder during his 
period of active duty in the Army.  However, the Board finds the 
Veteran's report of a right shoulder injury to be not credible.  
Specifically, in a May 1976 report of medical history completed 
by the Veteran, which was prior to his discharge from his period 
of active duty, he specifically denied ever having or having then 
"Painful or 'trick' shoulder."  He had the sense to report past 
medical history associated with scarlet fever, hay fever, adverse 
reaction to medicine, and piles or rectal disease, but 
specifically denied any history regarding his shoulder.  The 
Board finds that this is evidence against a right shoulder injury 
during service.

Further, the Veteran continued to deny right shoulder problems in 
May 1978, December 1982, April 1987, and July 1990.  See May 
1978, December 1982, April 1987, and July 1990 reports of medical 
history.  Clinical evaluation of the Veteran's upper extremities 
at those times was normal.  See May 1978, December 1982, April 
1987, and July 1990 reports of medical examination.  This is 
evidence against any sort of continuity of symptomatology 
following the Veteran's discharge from active duty from 1972 to 
1976.  

There is evidence that the Veteran began complaining of joint 
pain in 1988; however, the evidence does not show any sort of 
complaint involving the Veteran's right shoulder.  Rather, it 
shows complaints of pain in his right wrist, bilateral knee, and 
right foot.  See August 1988 private medical record.  This 
private medical record is in complete agreement with the reports 
of medical history and reports of medical examination described 
above.  The Veteran did complain of arthritis pain in July 1990, 
but made no notation of that pain involving his right upper 
extremity.  He did indicate pain associated with the exact same 
joints addressed in the August 1988 private medical record.  See 
July 1990 report of medical history at item # 25.  This only 
further supports the Board's finding that there was no right 
shoulder injury in service, or, if there was a right shoulder 
injury, it was insignificant, since it failed to cause the 
Veteran any problems for more than 20 years.  The first time the 
Veteran raised an issue with his right shoulder was at the 
November 1993 VA examination, which is more than 20 years later.  
It is not as though the record is silent for right shoulder pain 
or disability; rather, the Veteran continuously denied any 
shoulder problems and clinical evaluation of the upper 
extremities was normal for decades after the Veteran's claimed 
injury.  This significantly hurts the Veteran's current 
allegations that he had a right shoulder injury in 1972 that he 
just happened not to report for more than 20 years.  It is simply 
not credible.

Thus, to the extent that the April 2009 examiner essentially 
rejected the Veteran's claim that he sustained a right shoulder 
injury in 1972 or 1973, the Board does not find that it lessens 
the probative value of this medical opinion, as the evidence 
overwhelmingly is against a finding that any such injury 
occurred.  

As to the other joints, the May 1976 report of medical 
examination at about the time of the Veteran's separation from 
his Army service contained normal findings for the upper and 
lower extremities and spine and other musculoskeletal systems.  
Normal findings were found in all of these areas in May 1978, 
December 1982, and April 1987.  This is evidence against a 
finding of arthritis having its onset during the Veteran's period 
of active duty from 1972 to 1976.

Finally, the regulations allowing for service connection on a 
presumptive basis for chronic disorders such as arthritis are not 
for application in cases where service connection is claimed 
based on incurrence or aggravation during ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  In any 
event, the Army National Guard Retirements Credits Annual 
Statements and Supplemental Reports do not reflect that there was 
a single, continuous 90-day period of active service during the 
veteran's National Guard tenure, and such a 90-day period is 
required for consideration of presumptive service connection for 
chronic diseases such as arthritis pursuant to the applicable 
regulations.  See 38 C.F.R. § 3.307(a)(1), 3.309(a) (2009).

In sum, the Veteran has not submitted evidence indicating that he 
incurred or aggravated his osteoarthritis during active service 
or a period of ACDUTRA or INACDUTRA during his National Guard 
service and the preponderance of the evidence reflects that his 
current osteoarthritis is not otherwise related to his ACDUTRA, 
INACDUTRA, or regular Army service.  The benefit-of- the-doubt 
doctrine is therefore not for application, and the claim for 
service connection for osteoarthritis must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).


ORDER

Entitlement to service connection for osteoarthritis is denied. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


